Citation Nr: 0526118	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  03-07 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran had active military service in the Air Force from 
October 1961 to November 1964.  Service personnel records 
confirm that the veteran did serve in the Republic of Vietnam 
but was not in combat during active service.

This case comes to the Board of Veterans' Appeals (Board) 
from an August 2001 rating decision by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In August 2005, the veteran had a video 
conference hearing with the undersigned Judge from the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he has a current disability from 
PTSD as a result of events incurred during his active 
military service.  

In Cohen v. Brown, 10 Vet. App. 128, 138 (1997), the Court 
interpreted the version of Section 3.304(f) then in effect 
and held that the elements required to establish service 
connection for PTSD are 1) a current, clear medical diagnosis 
of PTSD, which is presumed to include both the adequacy of 
the PTSD symptomatology and the sufficiency of a claimed in-
service stressor; 2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and 3) medical 
evidence of a causal nexus, or link, between the current 
symptomatology and the specific claimed in-service stressor.  
If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.   
Under 38 C.F.R. § 4.125(a), a diagnosis of a mental disorder, 
including PTSD, must conform to the criteria of Diagnostic 
and Statistical Manual for Mental Disorders.  See 38 C.F.R. § 
4.125 (2004).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304 (2004); 
Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

According to the veteran's service records and DD 214, he has 
not been awarded the Purple Heart, Combat Infantryman Badge, 
or similar combat citation.  See 38 C.F.R. § 3.304(f) (2004).  
Nevertheless, he maintains that he was exposed to enemy 
gunfire and mortar attacks while serving in the Republic of 
Vietnam.  His DD Form 214 shows that his Military 
Occupational Specialty (MOS) was an Electrical Power 
Production Specialist assigned to the 33rd Air Base Squadron 
at Tan Son Nhut Air Force Base while in Vietnam.  In 
addition, his service personnel record shows that he was 
assigned to various missile teams including the 451st 
Strategic Missile Wings (ICBM -Titan) (SAC) from 1962 until 
his arrival in Vietnam in October 1964.  

When the record does not establish the veteran's personal 
engagement in combat, VA does not need to reach a 
determination that the veteran himself actually served in 
combat.  In Suozzi v. Brown, 10 Vet. App. 307 (1997), the 
Court held that by requiring corroboration of every detail, 
including the veteran's personal participation, VA defined 
"corroboration" too narrowly.  Id. at 311.  In Suozzi, the 
Court found that a radio log, which showed that the veteran's 
company had come under attack, was new and material evidence 
to warrant reopening a claim of service connection for PTSD, 
despite the fact that the radio log did not identify the 
veteran's participation.  The Court further stressed that the 
evidence favorably corroborated the veteran's alleged 
inservice stressor.  Id.

Moreover, in Pentecost v. Principi, 16 Vet. App. 124 (2002), 
the Court reaffirmed its holding in Suozzi.  In that case, 
the Court stated that the veteran's unit records constituted 
independent descriptions of rocket attacks that were 
experienced by the veteran's unit when he was stationed in 
Vietnam, which, when viewed in the light most favorable to 
the veteran, objectively corroborated his claim of having 
experienced rocket attacks.  The Court reiterated that, 
although the unit records did not specifically identify the 
veteran as being present during the rocket attacks, the fact 
that he was stationed with a unit that was present while such 
attacks occurred suggested that he was in fact exposed to the 
attacks.  In doing so, the Court underscored that it had made 
clear in Suozzi that corroboration of every detail of a 
claimed stressor is not required, and that his presence with 
his unit at the time that the attacks occurred corroborated 
his statement that he experienced such attacks personally, 
and thus his unit records were clearly credible evidence that 
the rocket attacks that he alleges occurred did, in fact, 
occur.  Id. at 128-129.

The RO has not attempted to verify the veteran's purported 
in-service stressors with the United States Army Services 
Center for Research of United Records (USASCRUR). 
Furthermore, no attempt appears to have been made to schedule 
him for a pertinent VA examination to determine the nature, 
extent, and etiology of any PTSD that he may have.  See 38 
C.F.R. § 3.159 (c)(2), (c)(4) (2004).

Statements in the file dated in October 2001 and October 
2004, a December 2000 VA examination report, and the August 
2005 hearing transcript show that the veteran's claimed 
stressors include exposure to sniper fire and being grazed by 
a bullet in October 1964 while out at a power generator unit 
as well as a mortar attack on October 31, 1964 at Tan Son 
Nhut Air Force Base in Vietnam.  In addition, the veteran 
stated that he feared being kidnapped by enemy forces while 
in Vietnam, as he had knowledge of a major missile defensive 
system.  Further, VA outpatient treatment providers have 
diagnosed the veteran with PTSD as well as major depression.  
In light of the evidence discussed above, the Board finds 
that a VA psychiatric examination is necessary to determine 
whether the veteran has PTSD and, if so, determine the 
specific stressors that cause the veteran to develop PTSD.  

The appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655 (2004).  

The veteran's claims file contains evidence that indicates 
that he has received disability benefits from the Social 
Security Administration (SSA) since 1998.  The United States 
Court of Appeals for Veterans Claims (CAVC) has held that 
where there has been a determination that the veteran is 
entitled to SSA benefits, the records concerning that 
decision could possibly contain relevant evidence and are 
often needed by the VA for evaluation of pending claims, and 
must be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 
363 (1992); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Therefore, the medical records from SSA pertaining 
to any original or continuing award of disability benefits 
should be requested and associated with the claims file.

In view of the foregoing, this case is REMANDED for the 
following:

1.  Request all records that document the 
veteran's psychiatric disability from the 
Social Security Administration.  If no 
records can be found, indicate whether 
the records do not exist and whether 
further efforts to obtain the records 
would be futile.

2.  Obtain any additional psychiatric 
treatment records from the VA Medical 
Center in Bay Pines, Florida for the time 
periods from November 2000 to January 
2004 and from February 2005 to the 
present.

3.  Attempt to verify the veteran's 
reported PTSD stressors.  If information 
is insufficient to verify stressors, 
inform the veteran of the additional 
information needed.  If the claimed PTSD 
stressors cannot be verified, document 
that fact and whether further efforts to 
verify stressors would be futile.  

4.  If any of the veteran's claimed PTSD 
stressors are verified, schedule the 
veteran for a VA PTSD examination.  The 
examiner should thoroughly review the 
claims folder in detail, including a copy 
of this REMAND.  If PTSD is diagnosed, 
the examiner should state for the record 
the specific stressor(s) reported by the 
veteran and whether each of the reported 
stressors is adequate to support the 
diagnosis.  The examination and the 
report thereof should be in accordance 
with DSM-IV.  See 38 C.F.R. § 4.125 
(2004).  All findings and opinions should 
be reconciled with the evidence already 
of record and the examiner should provide 
complete rationale for all opinions and 
conclusions expressed.  If the examiner 
believes that the veteran does not suffer 
from PTSD related to his military 
service, such supporting rationale should 
be stated.  Send the claims file to the 
examiner in conjunction with the 
examination.

5.  Thereafter, readjudicate the 
veteran's claim for service connection 
for PTSD, with consideration of all 
evidence of record, including that 
received since the statement of the case 
(SOC), and Pentecost, 16 Vet. App. 124 
and Suozzi, 10 Vet. App. 307.  If the 
claim remains denied, issue a 
supplemental statement of the case (SSOC) 
to the veteran and his representative, 
and give an appropriate opportunity to 
respond before the case is returned to 
the Board.  The SSOC must contain notice 
of all relevant actions taken since the 
February 2003 SOC was issued.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


